Name: Regulation (EU) NoÃ 911/2014 of the European Parliament and of the Council of 23Ã July 2014 on multiannual funding for the action of the European Maritime Safety Agency in the field of response to marine pollution caused by ships and oil and gas installations Text with EEA relevance
 Type: Regulation
 Subject Matter: deterioration of the environment;  oil industry;  EU finance;  environmental policy;  EU institutions and European civil service
 Date Published: nan

 28.8.2014 EN Official Journal of the European Union L 257/115 REGULATION (EU) No 911/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 July 2014 on multiannual funding for the action of the European Maritime Safety Agency in the field of response to marine pollution caused by ships and oil and gas installations (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EC) No 1406/2002 of the European Parliament and of the Council (3) established a European Maritime Safety Agency (the Agency) for the purpose of ensuring a high, uniform and effective level of maritime safety and prevention of pollution by ships. (2) Regulation (EC) No 724/2004 of the European Parliament and of the Council (4), which amended Regulation (EC) No 1406/2002, assigned to the Agency tasks in the fields of prevention and response to pollution caused by ships, following accidents in Union waters, particularly those of the oil tankers Erika and Prestige. (3) Regulation (EU) No 100/2013 of the European Parliament and of the Council (5), amending Regulation (EC) No 1406/2002, assigned to the Agency tasks with regard to response to marine pollution caused by oil and gas installations and extended the Agencys services to the States applying for accession to the Union and to the European Neighbourhood partner countries. (4) Regulation (EC) No 2038/2006 of the European Parliament and of the Council (6) established a multiannual funding for the action of the Agency in the field of response to pollution caused by ships which expired on 31 December 2013. (5) Given the potentially devastating ecological impact and extremely high economic costs of pollution incidents, as well as the possible socioeconomic impact of such incidents on other sectors, such as tourism and fisheries, the Agency should have sufficient means to allow it to carry out its assigned tasks in relation to response to marine pollution by ships and oil and gas installations. Those tasks are important in preventing further damage of both a monetary and non-monetary nature. (6) For the purposes of implementing the tasks of preventing and responding to pollution by ships, the Administrative Board of the Agency adopted on 22 October 2004 an Action Plan for Oil Pollution Preparedness and Response, which determines the Agencys oil pollution response activities and which is aimed at the optimum use of the financial resources available to the Agency. On 12 June 2007, the Administrative Board adopted an Action Plan for Hazardous and Noxious Substances Pollution Preparedness and Response. In accordance with Article 15 of Regulation (EC) No 1406/2002, both Action Plans are updated yearly through the Agencys annual work programme. (7) Regard should be had to the existing agreements on accidental pollution, which facilitate mutual assistance and cooperation between Member States in this field, as well as to the relevant international conventions and agreements for the protection of European maritime areas from pollution incidents requiring parties to take all appropriate measures to prepare for and respond to an oil pollution incident. (8) The pollution response action of the Agency, as specified in its action plans, relates to activities in the fields of information, cooperation and coordination, including with regard to marine pollution caused by hazardous and noxious substances. Above all, that response action relates to the provision of operational assistance to the affected Member States or third countries sharing a regional sea basin with the Union (affected States) by supplying, on request, additional anti-pollution vessels to combat oil pollution caused by ships as well as marine pollution caused by oil and gas installations. The Agency should pay particular attention to those areas identified as most vulnerable without prejudice to any other area in need. (9) The activities of the Agency in the field of pollution response should comply with existing cooperation arrangements providing for mutual assistance in the event of a maritime pollution incident. The Union has acceded to various regional organisations and is preparing to accede to other regional organisations. (10) The Agencys action should be coordinated with the activities under the bilateral and regional agreements to which the Union is a party. In the event of a maritime pollution incident, the Agency should assist affected States, under whose authority clean-up operations are conducted. (11) The Agency should play an active role in maintaining and further developing the European Satellite Oil Monitoring Service (CleanSeaNet) for surveillance, the early detection of pollution and the identification of the ships or oil and gas installations responsible, for example in the case of discharges of oil from ships and of operational releases and accidental spills from offshore platforms. That service should improve the availability of data and the effectiveness and timeliness of the pollution response. (12) The additional means to be provided by the Agency to affected States should be made available through the Union Civil Protection Mechanism established by Decision No 1313/2013/EU of the European Parliament and of the Council (7). (13) The information related to public and private pollution response mechanisms and associated response capabilities in the various regions of the Union should be made available by Member States through the Common Emergency Communication and Information System (CECIS) established by Council Decision 2007/779/EC, Euratom (8), when available for that purpose. (14) In order to make the Agencys operational assistance more efficient in view of the extension of the Agencys pollution response mandate to third countries sharing a regional sea basin with the Union, the Agency should make every effort to encourage those third countries to pool information and cooperate in the maintenance by the Agency of a list of response mechanisms and associated response capabilities. (15) In order to improve the effectiveness of the Agencys pollution response activities, Member States should share with the Agency scientific studies they may have carried out on the effects of chemicals used as dispersants which could be relevant for those activities. (16) In order to ensure thorough implementation of the Agencys action plans, the Agency should be provided with a viable and cost-effective system for financing, in particular, the provision of operational assistance to affected States. (17) Financial security should therefore be provided for the funding of the tasks entrusted to the Agency in the field of pollution response and associated actions on the basis of a multiannual commitment. The size of that multiannual commitment should reflect the expansion of the Agencys remit with regard to pollution response, and also the need for the Agency to increase the efficiency in using the funds allocated to it, in a context of budgetary constraints. The annual amounts of the Union contribution should be determined by the European Parliament and the Council in accordance with the annual budgetary procedure. It is of particular importance that the Commission carry out a mid-term evaluation of the Agencys ability to fulfil its responsibilities in the field of response to marine pollution caused by ships and oil and gas installations in an effective and cost-efficient manner. (18) The amounts to be committed for the funding of pollution response should cover the period from 1 January 2014 to 31 December 2020, in line with the multiannual financial framework laid down in Council Regulation (EU, Euratom) No 1311/2013 (9) (the multiannual financial framework). A financial envelope covering the same period should therefore be provided. (19) The Agencys support to States applying for accession to the Union and to the European Neighbourhood partner countries should be financed through existing Union programmes for those States and countries and should therefore not be part of the multiannual funding of the Agency. (20) In order to optimise the allocation of commitments and take into account any changes with regard to activities in response to pollution caused by ships, it is necessary to ensure continuous monitoring of the particular needs for action so as to allow for adaptation of the annual financial commitments. (21) In accordance with Regulation (EC) No 1406/2002, the Agency should report on the financial execution of the multiannual funding of the Agency in its annual report. (22) It is appropriate to ensure continuity in the funding support provided under the action of the Agency in the field of response to marine pollution caused by ships and oil and gas installations, and to align the period of application of this Regulation with that of Regulation (EU, Euratom) No 1311/2013. Therefore, this Regulation should apply from 1 January 2014, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter 1. This Regulation lays down the detailed arrangements for the financial contribution of the Union to the budget of the European Maritime Safety Agency (the Agency) for the implementation of the tasks assigned to it in the field of response to marine pollution caused by ships and oil and gas installations, pursuant to Articles 1 and 2 of Regulation (EC) No 1406/2002. 2. The activities of the Agency in the field of pollution response shall not relieve coastal States of their responsibility to have appropriate pollution response mechanisms in place. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: (a) oil means petroleum in any form, including crude oil, fuel oil, sludge, oil refuse and refined products as established by the International Convention on Oil Pollution Preparedness, Response and Cooperation, 1990, of the International Maritime Organisation (IMO); (b) hazardous and noxious substances means any substance other than oil which, if introduced into the marine environment, is likely to create hazards to human health, to harm living resources and marine life, to damage amenities or to interfere with other legitimate uses of the sea, as established by the Protocol on Preparedness, Response and Cooperation to Pollution Incidents by Hazardous and Noxious Substances, 2000, of the IMO; (c) oil and gas installation means a stationary fixed or mobile facility, or a combination of facilities permanently interconnected by bridges or other structures, used for offshore oil or gas operations or in connection with those operations; oil and gas installation includes mobile offshore drilling units only if they are stationed in offshore waters for drilling, production or other activities associated with offshore oil or gas operations, as well as infrastructure and facilities used to transport the oil and gas onshore and to onshore terminals. Article 3 Scope The financial contribution of the Union referred to in Article 1 shall be allocated to the Agency with the aim of financing actions in the field of response to marine pollution caused by ships and oil and gas installations as referred to in the detailed plan established in accordance with point (k) of Article 10(2) of Regulation (EC) No 1406/2002, in particular those relating to: (a) operational assistance and supporting with additional means, such as stand-by anti-pollution ships, satellite images and equipment, of pollution response actions, upon request by the affected States, in accordance with point (d) of Article 2(3) and Article 2(5) of Regulation (EC) No 1406/2002 in the event of accidental or deliberate marine pollution caused by ships or oil and gas installations; (b) cooperation and coordination and the provision to the Member States and the Commission of technical and scientific assistance in the framework of the relevant activities of the Union Civil Protection Mechanism, the IMO and the relevant regional organisations; (c) information, in particular the gathering, analysis and dissemination of best practices, expertise, techniques and innovations in the field of response to marine pollution caused by ships and oil and gas installations. Article 4 Union funding 1. Within the limits of the multiannual financial framework, the Agency shall be given the appropriations necessary to fulfil its responsibilities in the field of response to marine pollution caused by ships and oil and gas installations in an effective and cost-efficient manner. 2. The financial envelope for the implementation of the tasks referred to in Article 3 for the period from 1 January 2014 to 31 December 2020 shall be EUR 160 500 000 expressed in current prices. 3. Annual appropriations shall be determined by the European Parliament and the Council within the limits of the multiannual financial framework. In this connection the necessary funding of operational assistance to the Member States pursuant to point (a) of Article 3 shall be guaranteed. Article 5 Monitoring existing capabilities 1. In order to define the requirements for, and to improve the efficiency of, the Agencys provision of operational assistance, for example in the form of anti-pollution vessels additional to Member States capacities, the Agency shall maintain a list of the public and, where available, private pollution response mechanisms and associated response capabilities in the various regions of the Union. 2. The Agency shall maintain that list on the basis of information that Member States shall provide. In maintaining that list, the Agency shall aim at obtaining information on pollution response mechanisms and associated response capabilities from third countries sharing a regional sea basin with the Union. 3. The Administrative Board of the Agency shall take into account that list and other appropriate information relevant to the pollution response objectives set out in Article 1 of Regulation (EC) No 1406/2002, such as that contained in risk assessments and scientific studies on the effects of chemicals used as dispersants, before deciding on the Agencys pollution response activities in the framework of the Agencys annual work programmes. In this context, the Agency shall pay particular attention to those areas identified as most vulnerable, without prejudice to any other area in need. Article 6 Protection of the Unions financial interests 1. The Commission and the Agency shall ensure that, when actions funded under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by means of effective checks and inspections and, where irregularities are detected, the recovery of any amounts unduly paid and by imposing effective, proportional and dissuasive penalties, in accordance with Council Regulations (EC, Euratom) No 2988/95 (10) and (Euratom, EC) No 2185/96 (11) and Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (12). 2. For the Union actions funded under this Regulation, the notion of irregularity referred to in Article 1(2) of Regulation (EC, Euratom) No 2988/95 shall mean any infringement of a provision of Union law or any breach of a contractual obligation resulting from an act or omission by an economic operator which has, or would have, the effect of prejudicing the general budget of the Union or budgets managed by it, by an unjustified item of expenditure. 3. The Commission and the Agency shall, each within its respective sphere of competence, ensure that best value for money is achieved in the funding of Union actions under this Regulation. Article 7 Mid-term evaluation 1. No later than 31 December 2017, the Commission shall submit to the European Parliament and to the Council, on the basis of information provided by the Agency, a report on the implementation of this Regulation. That report, which shall be established without prejudice to the role of the Administrative Board of the Agency, shall set out the results of the use of the Union contribution referred to in Article 4 as regards commitments and expenditure covering the period between 1 January 2014 and 31 December 2016. 2. In that report, the Commission shall present an evaluation of the Agencys ability to fulfil its responsibilities in an effective and cost-efficient manner. For the period 2018 2020, based on the evaluation and considering the need for the Agency to carry out the tasks assigned to it, the Commission shall, if necessary, propose an appropriate adjustment, by a maximum of 8 %, of the multiannual financial envelope allocated to the Agency for the implementation of the tasks referred to in Article 3. The possible adjustment shall remain within the limits of the multiannual financial framework and is without prejudice to the annual budgetary procedures or the upcoming review of the multiannual financial framework. 3. That report shall contain information on the socioeconomic, ecological and financial implications, if available, of the Agencys response preparedness relating to marine pollution caused by ships and oil and gas installations. 4. Furthermore, on the basis of that report, the Commission may, if appropriate, propose amendments to this Regulation, in particular in order to take account of scientific progress in the field of combating marine pollution caused by ships and oil and gas installations, including with regard to pollution caused by hazardous and noxious substances, as well as of relevant changes to the instruments establishing regional organisations whose activities are covered by the Agencys activities with regard to pollution response and to which the Union has acceded. Article 8 Entry into force and date of application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014 to 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2014. For the European Parliament The President M. SCHULZ For the Council The President S. GOZI (1) OJ C 327, 12.11.2013, p. 108. (2) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and decision of the Council of 23 July 2014. (3) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1). (4) Regulation (EC) No 724/2004 of the European Parliament and of the Council of 31 March 2004 amending Regulation (EC) No 1406/2002 establishing a European Maritime Safety Agency (OJ L 129, 29.4.2004, p. 1). (5) Regulation (EU) No 100/2013 of the European Parliament and of the Council of 15 January 2013 amending Regulation (EC) No 1406/2002 establishing a European Maritime Safety Agency (OJ L 39, 9.2.2013, p. 30). (6) Regulation (EC) No 2038/2006 of the European Parliament and of the Council of 18 December 2006 on multiannual funding for the action of the European Maritime Safety Agency in the field of response to pollution caused by ships (OJ L 394, 30.12.2006, p. 1). (7) Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (OJ L 347, 20.12.2013, p. 924). (8) Council Decision 2007/779/EC, Euratom of 8 November 2007 establishing a Community Civil Protection Mechanism (OJ L 314, 1.12.2007, p. 9). (9) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (10) Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (OJ L 312, 23.12.1995, p. 1). (11) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). (12) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1).